DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the secondary topsheet having a basis weight of about 35 gsm to about 65 gsm, a hydroentangled fibrous structure has a MD bending stiffness …” in lines 4-6.  The phrasing utilized here is confusing and vague.  Is the hydroentangled part of the secondary topsheet?  If so, then why are seemingly described as separate items?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,607,414 to Richards et al. (“Richards”) in view of U.S. Patent Application Publication No. 2007/0266503 to Schmidt-Forst et al. (“Schmidt”) and U.S. Patent Application Publication No. 2010/0075120 to Gustafsson et al. (“Gustafsson”).
With regard to Claim 1, Richards discloses a thermally bonded absorbent structure comprising a topsheet, an absorbent core, and a secondary topsheet positioned between the topsheet and the absorbent core.  See, e.g., Abstract, column 1, line 62 – column 2, line 32, entire document.  Richards discloses that the secondary topsheet has a basis weight in the range of 40 gsm to 60 gsm and comprises a first fibrous component of cellulosic fiber, a second fibrous component of polyester fiber, and a third fibrous component of binder fiber.  Column 18, lines 1-7.  Richards teaches that the synthetic polyester fiber having a dtex preferably in the range of 14 dtex to 20 dtex, column 10, lines 40-43, whereas the binder fiber has dtex that is preferably in the rang of 1.7 dtex to 3.3 dtex.  Column 10, lines 6-9.  Within the selection of these preferred ranges, the third fibrous component of Richards would have a dtex smaller than that of the second fibrous component.  Richards does not disclose cellulose fibers have a dtex in the range of 1.3 to 7.0 dtex.  Schmidt is also related to absorbent articles utilizing a fiber blend.  See, e.g., Abstract, paragraph [0013], entire document.  Schmidt teaches that cellulosic fibers suitable for use in absorbent articles can be provided with a dtex in the range of 3 to 4 dtex.  Paragraph [0059].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the cellulosic fiber disclosed by Richards with a dtex in the range of 3 to 4 dtex in order to use a fiber size known to be suitable for use in absorbent articles, as shown to be known by Schmidt.  
Richards teaches that the fiber blend in the secondary topsheet is homogenously mixed.  Column 10, lines 48-59.  However, Richards does not disclose that the secondary topsheet is hydroentangled.  Gustafsson is also related to nonwoven materials used in absorbent article applications.  See, e.g., Abstract, entire document.  Gustafsson teaches that a blend of synthetic and cellulosic fibers used in a nonwoven fabric can be hydroentangled prior to being thermally bonded.  Paragraphs [0064] to [0067].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to hydroentangle the nonwoven fabric disclosed by Richards prior to it being thermally bonded in order to provide improved resistance to piling, as shown to be known by Gustafsson.  
With regard to the property of MD bending stiffness in the range of 0.2 to 12 mN*cm (and the rewet value of 0.2 g to 7.0 g recited in Claim 18), although the combination of Richards with Schmidt and Gustafsson do not readily disclose such features, it is reasonable to presume it would be inherent to the combination of references.  Support for the presumption is found because Richards combined with Schmidt and Gustafsson disclose a similar combination of claimed materials, i.e. a blend of cellulosic fibers, synthetic fibers, and binder fibers, and a similar combination of processing steps, i.e. homogenously blending the fibers and performing thermal bonding to increase rigidity of the nonwoven material, in order to produce a similar end use product, i.e. a secondary topsheet.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
With regard to Claims 2 and 17, Richards teaches the skilled artisan that the binder fibers can be bicomponent and the amount of binder fiber can be increased up to about 50% by weight.  Column 16, lines 66-67.  With regard to Claim 3, Richards teaches that the layers are thermally bonded.  Abstract.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to seal the layers together with heat fusion in order to prevent delamination of the final absorbent product.  With regard to Claims 4 and 19, Richards teaches that the binder fiber can be core/sheath fiber.  Column 9, lines 31-42.  With regard to Claims 5 and 19, Richards discloses that the sheath of the bicomponent fiber can comprise polyethylene.  Column 9, lines 43-52.  With regard to Claims 6 and 7, Richards teaches that the topsheet can be a film or a nonwoven.  Column 3, lines 62-64.  With regard to Claim 8, Richards discloses that the cellulosic fiber can be present in an amount as low as 45% by weight.  Column 16, lines 61-62.  With regard to Claims 9 and 19, Schmidt discloses that viscose fiber can have a dtex in the range of 1.0 to 6.0 dtex.  See, e.g., claims 37-39.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  With regard to Claim 10, Richards teaches that rayon can be used as the cellulosic fiber.  Column 5, lines 54-57.  Moreover, Schmidt demonstrates that viscose is suitable for use in nonwoven absorbent articles.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the viscose fiber material disclosed by Schmidt in the nonwoven fabric of Richards, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).  With regard to Claims 11, 12, 16, and 19 Richards discloses the synthetic fiber is present in an amount up to 30% and has a dtex in the range of 1.5 dtex to 20 dtex.  Column 10, lines 40-43 and column 16, lines 63-65.  With regard to Claims 13 and 19, Richards discloses using polyethylene terephthalate.  Column 16, line 65.  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Schmidt and Gustafsson, as applied to Claims 12 and 13 above, and further in view of U.S. Patent Application Publication No. 2005/0033253 to Fuchs et al. (“Fuchs”).
Richards does not disclose that the polyester fibers are hollow or spiral in configuration.  Fuchs is also related to absorbent articles comprising a nonwoven fabric with a blend of fibers.  See, e.g., Abstract, entire document.  Fuchs teaches that synthetic fibers can be provided with a hollow or spiral configuration, paragraph [0075], and can provide improved liquid handling and distribution in absorbent articles.  Paragraph [0014].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven fabric disclosed by Richards, as modified by Schmidt and Gustafsson, with polyester fibers having a hollow or spiral configuration, in order to provide the secondary topsheet with improved fluid handling, as shown to be known by Fuchs.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,532,123 (“the ‘123 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘123 Patent also claims a similar absorbent article comprising a topsheet, an absorbent core, and a secondary topsheet.  Moreover, the features of the secondary topsheet in the ‘123 Patent overlap with the features of the secondary topsheet presently claimed.  For example, the secondary topsheet in the ‘123 Patent has the same basis weight, an overlapping bending stiffness, and shares the features of being a hydroentangled blend of first cellulosic fibers, second non-cellulosic fibers, and third binder fibers.  The dependent claims of the ‘123 Patent further overlap with those presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789